Citation Nr: 9933311	
Decision Date: 11/26/99    Archive Date: 12/01/99

DOCKET NO.  96-46 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for a cerebrovascular accident (CVA) manifested by a right 
upper extremity tremor.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1945 to 
October 1947.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which denied entitlement to compensation 
pursuant to 38 U.S.C.A. § 1151 for a right upper extremity 
tremor. 

The case was previously before the Board in November 1998, at 
which time the issue was recharacterized as set forth on the 
first page of this decision inasmuch as service connection 
for the upper extremity tremor had already been established 
by a prior rating determination of May 1995.  The case was 
Remanded to obtain addition medical records and for a 
comprehensive review of the medical record from the 
perspective of the recharacterized issue.  The requested 
development having been completed, the case is once again 
before the Board for appellate consideration of the issue on 
appeal.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed by the RO.  

2.  The veteran was hospitalized at a VA hospital in 
Minneapolis in February 1990.  A left knee replacement was 
performed, and additional disability was manifested by a 
right upper extremity tremor.

3.  The veteran sustained a cerebrovascular accident (CVA) as 
a result of the above VA medical treatment.


CONCLUSION OF LAW

Disability benefits pursuant to 38 U.S.C.A. §§ 1151 for a 
cerebrovascular accident (CVA) manifested by a right upper 
extremity tremor as a consequence of medical treatment by the 
VA is warranted.  38 U.S.C.A. §§ 1151, 5107 (West 1991); 38 
C.F.R. § 3.358 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran has presented a claim which 
is "well-grounded" or plausible within the meaning of 38 
U.S.C.A. § 5107(a).  The Board is also satisfied that the 
duty to assist mandated by 38 U.S.C.A. § 5107(a) has been 
fulfilled. 

Title 38, United States Code, Section 1151 provides that, 
where a veteran suffers an injury or an aggravation of an 
injury resulting in additional disability by reason of VA 
hospital, medical or surgical treatment, compensation shall 
be awarded in the same manner as if such disability were 
service connected.

Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require a showing not only that the VA treatment in question 
resulted in additional disability but also that the proximate 
cause of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the VA's part in furnishing the medical or surgical 
treatment, or that the proximate cause of additional 
disability was an event which was not reasonably foreseeable.  
However, those amendments apply only to claims for 
compensation under 38 U.S.C.A. § 1151, which were filed on or 
after October 1, 1997.  VAOPGCPREC 40-97 (Dec. 31, 1997).  
Therefore, as the veteran filed his claim prior to October 1, 
1997, the only issue before the Board is whether he has 
suffered additional disability as a consequence of VA 
hospitalization, or medical or surgical treatment.

Compensation is not payable for the necessary consequences of 
medical or surgical treatment properly administered with the 
expressed or applied consent of the veteran or, in 
appropriate cases, the veteran's representative.  "Necessary 
consequences" are those which are certain to result from, or 
were intended to result from, the medical or surgical 
treatment administered.  38 C.F.R. § 3.358(c)(3).

In the veteran's case, the record reveals that he underwent a 
left knee replacement at a VA hospital in Minneapolis VA 
Medical Center in February 1990, and he developed a tremor, 
which has persisted, in his right hand.  As noted above, 
service connection for the upper extremity tremor had already 
been established by a prior rating determination of May 1995.  

Examiners, in general, have attributed his tremor to some 
kind of left hemispheric stroke, either brain stem or 
thalamus.  CT scans and MRI were performed.  The VA examiner 
who conducted a comprehensive review of the associated 
medical records in February 1999 noted, however, that the 
neurodiagnostic testing has not revealed any stroke.  The 
examiner also observed that the veteran was negative for 
Parkinson's Disease and that family history was negative for 
Parkinson's and tremor.  The examiner further noted that the 
tremor had not progressed in severity, and no new symptoms 
have appeared.  The tremor was present both at rest and 
intention.  It was not exacerbated by holding the extremity 
close to the mouth or by attempting to touch the examiner's 
finger with outstretched arm.  There was no tremor in the 
left arm or in either lower extremity.  Motor tone, bulk and 
strength were normal throughout.  There was no asterixis or 
drift.  When the veteran was engaged in other activities the 
tremor was intermittent.  The examiner offered the opinion, 
to a reasonable degree of medical certainty that it was more 
likely than not that his tremor was secondary to his knee 
replacement.  The examiner proceeded to explain that, 
although the veteran did not have a typical stroke following 
the surgery, an anemic problem occurred and was one of the 
possibilities of his presumed stroke in the left hemisphere 
and the right hand tremor.

During the instant appeal period, new legislation was enacted 
that, in pertinent part, amended 38 U.S.C. § 1151 with regard 
to what constituted a "qualifying additional disability" 
susceptible of compensation.  See Pub. L. No. 104-204 § 
422(a) and (b), 110 Stat. 2874, 2926 (1996).  Where the law 
changes after a claim has been filed or reopened, but before 
the administrative or judicial process has been concluded, 
the version most favorable will apply, unless Congress 
provided otherwise or permitted the VA Secretary to provide 
otherwise and the Secretary did so.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  The Secretary did not elect to do 
so.  The new law specified that the amendments to 38 U.S.C.A. 
§ 1151 were effective October 1, 1997.  However, for the 
veteran's benefit, the Board notes that the referenced 
legislation serves to further restrict the application of 38 
U.S.C.A. § 1151 and, thus, would be less favorable to him 
than the statute previously in effect.  As such, the Board 
shall apply the law in effect prior to October 1, 1997, in 
evaluating the veteran's claim.  Id.

According to the pertinent version of 38 U.S.C.A. § 1151, 
where a veteran suffers an injury or an aggravation of an 
injury resulting in additional disability to the veteran by 
reason of VA hospital, medical, or surgical treatment, 
disability compensation shall be awarded in the same manner 
as if such disability or aggravation were service-connected.  
Applicable regulations provide that, in determining whether 
additional disability resulted from a disease or injury or an 
aggravation of an existing disease or injury suffered as a 
result of VA hospitalization, medical or surgical treatment, 
it will be necessary to show that additional disability is 
actually the result of such disease or injury or aggravation 
of an existing disease or injury and not merely coincidental 
therewith.  38 C.F.R. § 3.358(c).  In Brown v. Gardner, 115 
S. Ct. (1994), the Court found that the statutory language of 
38 U.S.C.A. § 1151 simply requires a causal connection (i.e., 
no requirement to show VA was at "fault"), but that not 
every "additional disability" is compensable.

Section (c) of 38 C.F.R. § 3.358 was amended to remove the 
"fault' requirement and thereby provided that:

[c]ompensation is not payable for the 
necessary consequences of medical or 
surgical treatment or examination 
properly administered with the express or 
implied consent of the veteran, or in 
appropriate cases, the veteran's 
representative.  "Necessary 
consequences" are those that are certain 
to result from, or were intended to 
result from, the examination or medical 
or surgical treatment administered.  
Consequences otherwise certain or 
intended to result from a treatment will 
not be considered uncertain or unintended 
solely because it had not been determined 
at the time consent was given whether 
that treatment would in fact be 
administered.  60 Fed. Reg. 14,223 
(1995).

Based on the evidence of record, the Board is of the opinion 
that the veteran sustained a CVA, which was not a "necessary 
consequences" of his 1990 knee surgery.  Even assuming that 
a CVA was a potential risk of the surgical treatment, there 
is simply no evidence to indicate that it was certain to 
result from the knee surgery that the veteran underwent in 
1990.

In the Board's judgment, the evidence clearly establishes 
that the veteran sustained additional disability (CVA with 
resulting tremor) as a result of VA medical and surgical 
treatment in February 1990.  Accordingly, even though there 
is evidence that the veteran's tremor was caused by skull 
fracture incurred in service as opposed to his 1990 VA 
surgical treatment, the preponderance of the evidence is 
against such a finding.  It follows that the veteran is 
entitled to VA disability compensation for the additional 
disability under the provisions of 38 U.S.C.A. § 1151 
providing such "additional disability" is compensable.  See 
Brown v. Gardner, 115 S. Ct. (1994).  In so holding, the 
Board does not imply that the treatment provided the veteran 
in February 1990 was careless, negligent, or improper.  In 
arriving at its decision, the Board has resolved all doubt in 
favor of the veteran.  38 U.S.C.A. § 5107. 



ORDER

Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for a 
cerebrovascular accident (CVA) manifested by a right upper 
extremity tremor is granted, subject to the provisions 
governing the award of monetary benefits. 



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

